PER CURIAM.
We have for appellate review Ovadia v. CRH Properties, 586 So.2d 440 (Fla. 3rd *419DCA 1991), in which the Third District Court of Appeal held that sections 395.-0115(8)(b) and 766.101(6)(b), Florida Statutes (1989), violate the constitution. We have jurisdiction based on article V section 3(b)(1) of the Florida Constitution.
We affirm the decision below on the authority of Psychiatric Associates v. Siegel, 610 So.2d 419 (Fla.1992).
It is so ordered.
BARKETT, C.J., and SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
OVERTON, Justice, dissenting:
. I dissent for the reasons expressed in Psychiatric Associates v. Siegel, 610 So.2d 419 (Fla.1992).
McDONALD, J., dissents.